LANE, Judge:
dissenting.
Because I believe that the order of the majority overruling Walker v. State, 535 P.2d 311 (Okl.Cr.1975) is not sound, I dissent. The majority reasons that when the legislature enacted 22 O.S.1991, §§ 1089.1, et seq., our “Rule 6” appeal was repealed, and Walker no longer applies. However, when we compare the language in Rule 6.2 and Section 1089.2 they both contain the language that the matter must be “set for hearing and decision within 20 days from the filing of the application.” It is this language that we interpreted in Walker to require not only the hearing but also the decision on the appeal within 20 days. Even though the legislature codified a procedure for the State to appeal from an adverse ruling of a magistrate it did not change or modify the meaning of Walker; but even if we ignore Walker, a plain reading of the language of Section 1089.2 requires the reviewing judge to give his decision within 20 days.
This interpretation also has a sound basis in the effect of the appeal on the defendant’s liberty. Section 1089.2A states that when the State announces its intention to appeal the magistrate shall continue the preliminary hearing and “... retain the accused on his present bond or if he is in custody, return the accused to custody ...” At the time of the announcement of appeal the defendant has already had a judicial ruling in his favor that could very well result in the dismissal of the charges against him. However, this statute requires him to either be under the restraint of bond or to be further incarcerated until the appeal is determined. Therefore, a time limitation is desirable to ensure that the matter will be fully resolved within a certain time limit. Today’s ruling which does not limit the amount of time the judge can take the matter under advisement destroys the desirable limitation.